internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-100145-00 date date m n p trust company llcs state a b dear this letter responds to letter dated date as well as subsequent correspondence submitted on behalf of m and n the taxpayers requesting various rulings on the proper treatment of the trust under sec_671 sec_2056 sec_2511 and sec_2702 of the internal_revenue_code the taxpayers represent the following facts the trust is an irrevocable grantor_retained_annuity_trust of which m is the grantor and annuitant the annuity provided to m is intended to be a qualifying interest under sec_2702 n is the beneficiary of a nonqualifying lifetime income_interest in trust assets which will commence upon expiration of the trust annuity term upon the later of the death of m or n trust corpus will pass to grantor’s issue plr-100145-00 the trust owns percent of company a state limited_liability_company which in turn owns interests in the llcs m executed and funded the trust on a by transferring his interests in the llcs to company he designated p as trustee the trust instrument provides that the trustee shall not accept additional contributions to the trust under article first of the trust instrument the trustee is to hold the property for a period of years beginning on a or until m’s earlier death the trustee is to pay to m an annual annuity amount equal to of the fair_market_value of the trust property as of a the first payment is due on b under article second paragraphs a and c the annuity amount shall be paid to m in quarter-annual payments to the extent that income is not sufficient to pay the annuity amount for any_tax year it shall be paid from principal and in the discretion of the trustee may be paid in_kind under article second paragraph d if the net fair_market_value of the trust property is incorrectly determined then within a reasonable period after the value is finally determined for federal tax purposes the trustee shall pay to m in the case of undervaluation or receive from m in the case of overvaluation an amount equal to the difference between the annuity amount properly payable and the amount actually paid under paragraph f any income earned by the trust prior to the termination_date which is in excess of the annuity amount and which is not paid to m shall be added to the principal of the trust under article second paragraph e the annuity amount for a short tax_year including the initial year and the year in which the termination occurs shall be prorated on a daily basis for the number of days making up the short tax_year or for the period from the beginning of the tax_year to the termination_date under article second paragraph g from the date of the creation of the trust through the termination_date there shall be no distributions from the trust to or for the benefit of any person other than m under article second paragraph h m’s interest shall not be subject_to commutation under paragraph j the trustee shall not issue a note other debt_instrument option or other similar financial arrangement in satisfaction of the annuity amount under article third if m dies before the end of the annuity term the annuity amount payable will be pro-rated to the date of his death and paid to his estate the plr-100145-00 trustee will pay the balance of all accumulated income and principal of the trust to m’s estate the taxpayers represent that the value of m’s reversionary_interest in trust income and corpus is dollar_figure percent of the value of the trust as of trust inception under article fourth m may in a nonfiduciary capacity acquire the trust assets by substituting property of equivalent value m may at any time and from time to time during the term demand and receive from the trustee all or any amount of the income of the trust in excess of the amount necessary to pay the annual annuity amount the trust instrument further provides that if both m and n survive the 18-year term and are not divorced or legally_separated an amount equal to the annuity amount is to be paid to n for life n may demand the income of the trust in excess of the amount necessary to pay the annual annuity amount on n’s death if m is still living or if m survives the 18-year term but n does not the trustee is to pay the income of the trust to m’s issue per stirpes in the case of issue under age the income is to be paid as required for education maintenance and support or as advisable in addition the trustee may pay to or for a beneficiary such principal as advisable at m’s death or at n’s death as the case may be the principal is to be distributed as follows the trustee may pay up to ten percent to charitable organizations the remaining trust property will be distributed per stirpes to or for m’s issue sec_671 provides in general that if the grantor or another person is treated as the owner of any portion of a_trust that person's taxable_income and credits shall include the income deductions and credits of the trust attributable to that portion of the trust to the extent that these items are considered in computing the taxable_income or credits of an individual sec_673 through specify the circumstances under which the grantor or another person will be regarded as the owner of a portion of a_trust sec_673 provides that the grantor shall be treated as the owner of any portion of a_trust in which he has a reversionary_interest in either the corpus or the income therefrom if as of the inception of that portion of the trust the value of the reversionary_interest exceed sec_5 percent of the value of the trust portion sec_673 provides that for purposes of sec_673 the value of the grantor’s reversionary_interest shall be determined by assuming the maximum exercise of discretion in favor of the grantor sec_1_671-3 of the income_tax regulations provides that if a grantor or another person is treated as the owner of an entire trust corpus as well as ordinary plr-100145-00 income he takes into account in computing his income_tax_liability all items of income deduction and credit including capital_gains_and_losses to which he would have been entitled had the trust not been in existence during the period he is treated as the owner sec_1_671-3 provides that if the portion treated as owned consists of specific trust property and its income all items directly related to that property are attributable to the portion sec_1_671-3 provides that both ordinary_income and other income allocable to corpus are included by reason of an interest in or a power over both ordinary_income and corpus or an interest in or a power over corpus alone which does not come with the provisions of sec_1_671-3 for example if the grantor is treated under sec_673 as the owner of a portion of a_trust by reason of a reversionary_interest in corpus both ordinary_income and other income allocable to corpus are included in the portion sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 provides in general that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained in revrul_85_13 1985_1_cb_184 the grantor of a_trust acquired the entire trust corpus in exchange for his unsecured promissory note the service held that such a transaction caused the grantor to be treated as the owner of the trust and consequently of the trust property as a result the transfer of trust assets to the grantor was not a sale for federal_income_tax purposes sec_2702 provides that solely for purposes of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of the transfer the value of any interest in the trust retained by the transferor or any applicable_family_member as defined in sec_2701 is determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest is treated as being zero sec_2702 provides that the value of any retained_interest that is a qualified_interest is determined under sec_7520 under sec_2702 the term qualified_interest means any interest that consists of the right to receive fixed amounts payable not less frequently than annually any interest which consists of the right to receive amounts which are payable not less plr-100145-00 frequently than annually and are a fixed percentage of the fair_market_value of the property in the trust determined annually and any noncontingent remainder_interest if all of the other interests in the trust consist of interests described in sec_2702 or sec_25_2702-3 sets forth the requirements that must be satisfied for an interest to be a qualified_annuity_interest sec_25_2702-3 provides that a qualified_annuity_interest is an irrevocable right to receive a fixed amount the annuity amount must be payable to or for the benefit of the holder of the annuity interest for each taxable_year of the term a right of withdrawal whether or not cumulative is not a qualified_annuity_interest sec_25_2702-3 provides that a fixed amount means a a stated dollar amount payable periodically but not less frequently than annually but only to the extent that the amount does not exceed percent of the stated dollar amount payable in the preceding year or b a fixed fraction or percentage of the initial fair_market_value of the property transferred to the trust as finally determined for federal tax purposes payable periodically but not less frequently than annually but only to the extent that the fraction or percentage does not exceed percent of the fixed fraction or percentage in the preceding year sec_25_2702-3 provides that an annuity interest does not fail to be a qualified_interest merely because the trust permits income in excess of the amount required to pay the annuity to be paid to or for the benefit of the holder of the qualified_annuity_interest nevertheless the right to receive excess income is not a qualified_interest and is not taken into account in valuing the qualified_annuity_interest sec_25_2702-3 provides that if the annuity is stated in terms of a fraction or percentage of the initial fair_market_value of the trust property the governing instrument must contain provisions meeting the requirements of sec_1_664-2 relating to adjustment for any incorrect determination of the fair_market_value of the property in the trust sec_25_2702-3 provides that the governing instrument must contain provisions meeting the requirements of sec_1_664-2 relating to the computation of the annuity amount in the case of short tax years and the final tax_year of the term solely for purposes of sec_25_2702-3 the governing instrument meets the requirements of sec_25_2702-3 with respect to short tax years if any and the final tax_year of the term if the governing instrument provides that the fixed amount or a pro_rata portion thereof must be payable for the final short_period of the annuity interest sec_25_2702-3 provides that the governing instrument must prohibit plr-100145-00 additional contributions to the trust sec_25_2702-3 provides that in order to qualify as a qualified_annuity_interest an interest must be a qualified_annuity_interest in every respect to be a qualified_interest the interest must meet the definition of and function exclusively as a qualified_interest from the creation of the trust sec_25_2702-3 provides that the governing instrument must prohibit distributions from the trust to or for the benefit of any person other than the holder of the qualified_annuity_interest during the term of the qualified_interest sec_25_2702-3 provides that the governing instrument must fix the term of the annuity interest the term must be for the life of the term holder for a specified term of years or for the shorter but not the longer of those periods successive term interests for the benefit of the same individual are treated as the same term_interest sec_25_2702-3 provides that the governing instrument must prohibit commutation prepayment of the interest of the term holder sec_2036 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in effect end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power in whatever capacity exercisable by the decedent to alter amend revoke or terminate based solely on the facts as represented by the taxpayers in this ruling_request we rule that- m shall be considered the owner of the entire corpus of the trust for purposes of sec_671 until the earlier of his death or the end of the annuity plr-100145-00 term no gain_or_loss shall be recognized by m on the transfer of his llc interests to the trust on any transfer from the trust to m in payment of the annuity or on the substitution by m of his assets for assets of the trust the periodic_payments to m constitute a qualified_interest and a qualified_annuity_interest under sec_2702 and sec_25_2702-3 m’s right to demand and receive trust income in excess of the amount necessary to pay the annual annuity amount will not constitute a qualified_interest or qualified_annuity_interest the present_value of the gift to the remaindermen equals the fair_market_value of the property transferred to the trust as finally determined for federal gift_tax purposes less the present_value of m’s qualified_annuity_interest the right to receive the annuity for a period of years or m’s earlier death the present_value of the qualified_annuity_interest is the actuarial value determined in accordance with sec_7520 by the terms of the trust if m survives the annuity term his entire_interest in the trust terminates accordingly if m survives the annuity term the value of the trust property will not be includible in his gross_estate for federal estate_tax purposes except for the specific rulings above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion concerning the value of the property transferred to the trust in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the taxpayers this ruling is directed only to the taxpayers who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely william p o’shea chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
